Citation Nr: 1233525	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 60 percent for congestive heart failure, status post coronary artery bypass graft and coronary artery disease, prior to October 22, 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  During the pendency of the Veteran's appeal, the RO, in a March 2009 rating decision, granted an evaluation of 100 percent effective from October 22, 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to October 22, 2007, the Veteran's service-connected heart disability was manifested by a workload of approximately 4 METs, with an ejection fracture of no less than 66 percent, and with two episodes of congestive heart failure.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for congestive heart failure, status post coronary artery bypass graft and coronary artery disease, prior to October 22, 2007, have not been met. 38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in June 2006, the Veteran was informed of what evidence was required to substantiate his claim for an increased rating, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating and effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains VA and private medical records and the statements of the Veteran and his spouse.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran was afforded a VA examination in July 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as it includes a clinical examination and an interview with the Veteran with regard to his symptoms and treatment.  The report of the examination contains findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The Board has considered whether the Veteran should be afforded a more current VA examination with respect to the issue on appeal but finds that an examination is not warranted.  The Veteran is appealing his rating for the pertinent time period prior to October 22, 2007.  An examination now would not serve a useful purpose as it would not be able to replicate the severity of the Veteran's heart disability in 2007, approximately five years ago.  Thus, a remand to obtain another examination is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 7005

Under DC 7005, a 10 percent rating is warranted when there is a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a statement received in May 2006, the Veteran asserted that an increased evaluation was warranted for his service-connected heart disability.  As the Veteran's claim was received by VA in May 2006, the rating period on appeal is from May 2005, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects an increase in disability during that one year period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). 38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

March 2006 private records reflect that the Veteran presented to the emergency room, two weeks after starting on 50 mg of atenolol daily.  He was complaining of three days of dyspnea on exertion, orthopnea, and paroxysmal nocturnal dyspnea, as well as peripheral edema.  The report further reflects that a preliminary evaluation of an echocardiography showed an ejection fraction of 66 percent with no regional wall motion abnormalities.  Mitral regurgitation was graded as moderate.  He had no aortic insufficiency, but did have aortic sclerosis.   

A March 11, 2006 private record reflects that the Veteran was seen for a three day history of increasing shortness of breath with orthopnea.  It was noted that the Veteran reported that "his coronary artery disease has been stable with no previous history of MI or congestive heart failure."  The examiner noted that the Veteran had a history of coronary artery disease having undergone a four-vessel coronary artery bypass graft (CABG) procedure in 1996 and that his "coronary artery disease has remained stable."  The Veteran denied any chest pain or palpitations with his current shortness of breath.  

A March 13, 2006 private record reflects that the Veteran had been under the care of the provider for approximately ten years.  The provider stated that  "[s]everal years ago, [the Veteran] underwent coronary artery bypass grafting surgery, and from that perspective, he has done very well."  The provider stated that "[i]n terms of his coronary artery disease, the [veteran] is on a statin drug with excellent control of his lipid status with an LDL of 45.  

A July 2006 VA record reflects that with regard to MET capability, [the Veteran's] current MET capability was approximately four METS.  It was noted that the Veteran has congestive heart failure compensated with the use of medications.  The Veteran reported that he cannot walk more than a half a block, and can at most walk one flight of stairs slowly.  The report further reflects that the Veteran "cannot carry any groceries up a flight of stairs.  He cannot carry any weight.  He does a little gardening around the house.  He is capable of approximately four METs of exertion.  He can ride a bicycle three times a week for five minutes.  . . .. With regard to a typical day, [the Veteran] states that he does hardly anything in terms of exertion."  

The clams file includes a statement from the Veteran's spouse, dated in September 2006.  She stated that the Veteran has shortness of breath on slight exertion, is only able to walk less than one-half block without developing extreme shortness of breath and cyanosis of the lips, and must use a wheelchair for mobility if he is required to go more than a block.  She also reported that he requires frequent rest periods throughout the day. 

Private records from S.R. Valley Medical Center, dated in April 2007, reflect that the Veteran was seen for a three day history of progressive shortness of breath.  The Veteran's chest x-ray was noted to be consistent with increased vascular markings and congestive heart failure.  An April 11, 2007 record reflects that the Veteran's left ventricular systolic function was normal with an estimated ejection fraction of 70 percent.  There was a mild (1+) mitral regurgitation.  The examiner opined that "compared with the previous study performed on March 13, 2006, mitral regurgitation and pulmonary hypertension has decreased."  The April 2007 records reflect that the Veteran was anemic and the examiners "will consider certainly his anemia may be contributing to his shortness of breath."  The examiner's opinion that the Veteran's regurgitation and pulmonary hypertension had decreased since March 2006 is evidence against a finding that the Veteran's service-connected heart disability had chronically increased in severity.
. 
Private medical records reflect that the Veteran was admitted on October 22, 2007 for congestive heart failure.  A chest view revealed minimal pulmonary vascular congestion.  The RO, in a March 2009 rating decision, evaluated the Veteran's service connected congestive heart failure as 100 percent disabling effective from the date of his admission, October 22, 2007.

As noted above, the Veteran would entitled to a rating in excess of 60 percent under DC 7005 prior to October 22, 2007, if the evidence reflected that he had: a) chronic congestive heart failure; or b) workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or c) left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The evidence prior to October 22, 2007 does not reflect chronic congestive heart failure.  As noted above, the March 11, 2006 private record reflects that the Veteran had stable coronary artery disease with no previous history of MI or congestive heart failure.  A March 2008 VA record reflects a past medical history of congestion heart failure episodes in April 2006 and April 2007.  The Board finds that two episodes are not synonymous with "chronic".  As reflected in the rating criteria, more than one episode of acute congestive heart failure in the past year warrants a 60 percent evaluation.  Thus, the Veteran's two episodes only warrant a 60 percent evaluation at most.

With regard to ejection fraction, the March 2006 record reflects an ejection fraction of 66 percent.  The April 2007 record reflects an estimated ejection fraction of 70 percent.  

While the Veteran and his spouse are competent to provide evidence as to the Veteran's day to day activities, the Board finds that a clinician's assignment of a METs level, based on an interview with the Veteran regarding his activities and a physical examination, is more probative with regard to the Veteran's METs than a lay assignment.  A MET (Metabolic Equivalent of Task (MET) is a measurement which reflects a person's capacity to perform various task with regard to energy cost.))  With regard to METs, as noted above, the July 2006 VA record reflects that the Veteran's current MET capability was approximately four METS.  The Veteran could walk a flight of stairs, and ride a bicycle three times a week for five minutes.  

In sum, the Board finds based on the evidence noted above, that the Veteran is not entitled to an evaluation in excess of 60 percent prior to October 22, 2007 under any of the diagnostic codes for a heart disability.  The Board greatly appreciates the Veteran's honorable service and sacrifices, to include being a prisoner of war during the Korean War; however, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and an evaluation in excess of 60 percent is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  Symptoms such as shortness of breath and fatigue are considered in assigning a MET, which may be used in evaluating the Veteran's level of severity.  The Board finds that the Veteran does not experience any chronic symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the present claim, the Veteran was granted TIDU effective from November 25, 2003.  Thus, there is no issue for adjudication.


ORDER

Entitlement to a rating in excess of 60 percent for congestive heart failure, status post coronary artery bypass graft and coronary artery disease, prior to October 22, 2007 is denied.




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


